Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Amendment
Applicant’s amendment filed 3/2/2022 has been received and entered.  Claim 24 has been amended, claims 1-23, 29-36, 42, 44-46 and 49 have been cancelled.
Claims 24-28, 37-43, 47, 48 are pending.

Election/Restriction
Applicant’s election without traverse of Group II in the reply filed on 11/15/2019 was acknowledged, and the claims drawn to the non-elected inventions have been cancelled.
Claims 24-28, 37-43, 47, 48 drawn to a method of providing sequence reads and analyzing the reads for possible recombination events represented as the breakpoints of fusions present in fused reads are currently under examination.

Petition request under 37 CFR 1.48f
Applicant’s request filed 10/6/2022 has been received and ACCEPTED (see paper mailed 10/8/2021.  The supplemental ADS form is also noted.
The inventor’s name has been corrected and listed as Mohammad Reza Mokhtari.


Priority
This application filed 2/27/2017 is a Continuation of PCT/US2016/056314 filed 10/10/2016 which claims benefit to US provisional application 62/238879 filed 10/10/2015; and is related to 15/766,733 filed 4/6/2018 (as a 371 National stage filing of PCT/US2016/056314 filed 10/10/2016 to which this application claim priority).
Applicants have not been commented on the summary of priority.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

Claims 24-28, 37-43, 47, 48 stand provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 23, 36-37, 41, 44, 55-63 of copending Application No. 15/766733 (claim amendments, final office action mailed). 
Response to Applicant’s comments
Applicants request that the rejection be held in abeyance.
In response, a rejection cannot be held in abeyance.  Since no other arguments are presented, the rejection is maintained for the reasons of record.
As noted previously, in review it is acknowledged that the claims of ‘733 are directed to a system and ‘990 to a method, however both sets of claims have been amended such that the system provides instructions to perform the method as instantly claim in ‘990.  The use of a sequencer and computer to process the read data are obvious sources and means to practice the method as claimed.   A copy of the independent claims from both applications are provided below for comparison of the methods, and presented so that the limitations recited and required of the method are aligned. 
Given the method is represented in the instructions that the system is to implement, and use a computer and sequencer to provide the data and analysis, the claims appear to be obvious over each other.  Practicing the method would require sequence reads that are normally produced by a sequencer and which are usually stored and analyzed using a computer processor.  Applicants do not note any particular limitation or amendment that makes the claims non-obvious or why it obviates the rejection, and given the comparison above it appears that the claims provide for the same methodology which is specifically recited to use a ‘computing system’ with data from a ‘sequencing system’ to be implemented.
Therefore, for the reasons above, the rejection is maintained.
As noted previously, although the claims at issue are not identical, they are not patentably distinct from each other because the method instantly claimed is required of the system for implementation, and the method steps appear to be duplicates of those instantly set forth.  The instant claims do not recite the use of a computer, but the automation of the steps for identifying and analyzing the read data appear to be obvious and known means for the analysis steps.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 24-28, 37-43, 47, 48 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn. 
Claim 24 has been amended to ‘sequencing at least 1,000,000 polynucleotides’ which finds support in the present specification at [0069] which teaches:
“In some embodiments, the sequencing method is massively parallel sequencing, that is, simultaneously (or in rapid succession) sequencing any of at least 100, 1000, 10,000, 100,000, 1 million, 10 million, 100 million, or 1 billion polynucleotide molecules. In some embodiments, sequencing can be performed by a gene analyzer such as, for example, gene analyzers commercially available from Illumina or Applied Biosystems. Sequencing of separated molecules has more recently been demonstrated by sequential or single extension reactions using polymerases or ligases as well as by single or sequential differential hybridizations with libraries of probes. Sequencing may be performed by a DNA sequencer (e.g., a machine designed to perform sequencing reactions).”

While the number one million is associated with the type of platform of MPS, the use of this type of sequencing clearly is contemplated for use in the method and is found to adequately provide support for the claim as amended.

 Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 24-28, 37-43, 47, 48 stand rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim analysis
Claim 24 has been amended and still is generally directed to a method for providing sequence reads and analyzing the reads for possible recombination events represented as the breakpoints of fusions present in ‘fused reads’.  Specifically, as amended the claims require the step to one that they are sequenced (deleting the step where nucleotides are amplified) and provided as a collection of at least a million reads. 
Previously the claims were considered to have a sequencing step as reads were necessary to the collection that was received and used in the analysis steps for identifying fused reads.  Removing the amplification step has broadened the claims to one additional element of sequencing, and no longer necessitates amplification prior to sequencing.  It is noted that dependent claims still provide additional elements/steps, such as claim 37 which comprise isolation, amplification and/or ligation steps as part of the method, and can only practically be practiced prior to sequencing since the remaining portion of the claims provide analysis of the read data.  The analysis is performed on a computer for sequencing read data  and mapping the sequence reads to identify possible ‘fused reads’ representing a breakpoint between mapped 5’ and 3’ ends of the read to a reference of two different distinct ‘genomic regions’; then analyzing the reads to determine if clusters exist that provide for the same breakpoint wherein clusters of the sets of fused reads from which the sequence matches with similar breakpoints are used to determine a gene fusion represented by the fused reads and breakpoint therein based on selection criteria.  The final step of the claims recite determining if the breakpoint is correlated to a condition or disease, the providing a guide to treatment if a correlation and treatment for the condition or disease are known.  
In view of the specification collections are analyzed to determine ‘clusters’, and are generated by identifying reads that share 5’ and 3’ ends representing the two different locus (allowing for some variability of the exact breakpoint/recombination site that may be present).  All dependent claims have been amended to recite the use of a computing system, and more specifically claim 25 has been amended to indicate that the distinct ‘genomic regions’ ( amended from ‘locus’) are present on two different chromosomes, thus representing a translocation event between chromosomes, claims 26-27 sets forth a criteria that the fused sequence data represents the most fused reads, claim 28 provides for further analysis to determine if the read data is present in duplicates and providing a master file and compressed file form.  Claims 37-39 provide for the isolation and source of the read data, and the presence of barcodes in the sequencing process that provides the read data.  Claim 48 set forth the sample represents cfDNA that is sequenced.  It is noted that previous dependent claims were analyzed as they set forth the source of the sample, and other means of tagging the sample with a barcode for the processing of sequencing, and that the identified fusion sequence(s) may represent the presences of a disease or condition.
For step 1 of the 101 analysis, the claims are found to be directed to a statutory category of a method.  As amended the method of sequencing DNA molecules and analyzing the reads for possible breakpoints representing fusion gene products.
For step 2A of the 101 analysis, the judicial exception of the claims are the steps of accessing sequence read data for possible fusion or breakpoint sequences.   The step of aligning and comparing sequence reads to arrive at the identification of 5’ and 3’ sequences and the presence of possible breakpoints/fusion products are considered abstract instructional steps of analyzing read data.  The claim requires analysis and comparison of reads with a reference sequence to identify breakpoint sequences (5’ and 3’ reads that are disjointed based on the comparison).  The judicial exception is a set of instructions for analysis of sequence data and appear to fall into the category of mental processes, that is concepts performed in the human mind (including an observation, evaluation, judgment, opinion).  In this case, the claims do not require any amount or complexity to the data analyzed, and in view of the guidance of the specification provides for targeted DNA sequences of interest (see for example in [0057] for how the reads are obtained).  Given the breadth, the steps of aligning read data among the possible reads obtained, and then with a reference appear that they can be performed in one’s mind or on paper (see for example figure 5), in particular if there is a priori knowledge of the sequences that are being analyzed such as that obtained through amplification.
Recent guidance from the office requires that the judicial exception be evaluated under a second prong to determine whether the judicial exception is practically applied.  In the instant case, the claims have an additional element of sequencing the polynucleotides in a sample, and for obtaining read data by sequencing DNA molecules, however this appears to be simply a means to obtain data for further analysis.  A review of the specification and art of record indicates that conventional methods of obtaining polynucleotides for amplification and sequencing methods that utilize barcodes are contemplated and well known (see [0065]-[0070] for example).  In view of the specification and in light of the original claims which did not recite a physical step of sequencing, the step of analysis appears to be separate and distinct from each other.  Further, this judicial exception requires steps recited at high level of generality and in review of the specification if implemented on a computer as set forth in newly added claim 49, are only instructions stored on a non-transitory medium or system, and is not found to be a practical application of the judicial exception as broadly set forth.  In view of the guidance of the specification, it is contemplated that the steps of the claim are performed by known alignment programs and manipulated and stored in conventional file formats (see for example [0085]-[0086] or [0092]).  While claims 41 and 42 recite the use of the information to ‘diagnose’ a disease or condition, where it might be cancer, a review of the guidance of the specification provides only a general indication for this use, and the art of record appears to provide that this would simply be a known correlation and an instructional step for interpreting the presence of specific or known gene recombination events associated with specific cancers or seen in specific known conditions if a breakpoint were established in the analysis of the read data.
For step 2B of the 101 analysis, the independent claim recites additional element and are found to be the steps of obtaining sequence read data.  At [0057] no new methods of providing read data are provided, and in view of the general guidance provided that this can be accomplished with a ‘sequencer’ and encompasses ‘receiving sequencing data from a sequencer’ which is clearly obtaining data and not necessarily a physical step of ‘obtaining’, and that no special methodology is required (see also [0069] stating “Sequencing may be by any method known in the art”).  See for example the teaching of known methods and devices contemplated by the specification:
“[0069] Sequencing may be by any method known in the art. DNA sequencing techniques include classic dideoxy sequencing reactions (Sanger method) using labeled terminators or primers and gel separation in slab or capillary, sequencing by synthesis using reversibly terminated labeled nucleotides, pyrosequencing, 454 sequencing, Illumina/Solexa sequencing, allele specific hybridization to a library of labeled oligonucleotide probes, sequencing by synthesis using allele specific hybridization to a library of labeled clones that is followed by ligation, real time monitoring of the incorporation of labeled nucleotides during a polymerization step, polony sequencing, SOLiD18 sequencing targeted sequencing, single molecule real-time sequencing, exon sequencing, electron microscopy-based sequencing, panel sequencing, transistor-mediated sequencing, direct sequencing, random shotgun sequencing, whole-genome sequencing, sequencing by hybridization, , capillary electrophoresis, gel electrophoresis, duplex sequencing, cycle sequencing, single-base extension sequencing, solid-phase sequencing, high-throughput sequencing, massively parallel signature sequencing, emulsion PCR, co-amplification at lower denaturation temperature-PCR (COLD-PCR), multiplex PCR, sequencing by reversible dye terminator, paired-end sequencing, near-term sequencing, exonuclease sequencing, sequencing by ligation, short-read sequencing, single- molecule sequencing, real-time sequencing, reverse-terminator sequencing, nanopore sequencing, MS-PET sequencing, and a combination thereof. In some embodiments, the sequencing method is massively parallel sequencing, that is, simultaneously (or in rapid succession) sequencing any of at least 100, 1000, 10,000, 100,000, 1 million, 10 million, 100 million, or 1 billion polynucleotide molecules. In some embodiments, sequencing can be performed by a gene analyzer such as, for example, gene analyzers commercially available from Illumina or Applied Biosystems. Sequencing of separated molecules has more recently been demonstrated by sequential or single extension reactions using polymerases or ligases as well as by single or sequential differential hybridizations with libraries of probes. Sequencing may be performed by a DNA sequencer (e.g., a machine designed to perform sequencing reactions). “
As such, the claims do not provide for any additional element to consider under step 2B that appear to provide for significantly more for implementation using an automated system or computer, it is noted that in explaining the Alice framework, the Court wrote that "[i]n cases involving software innovations, [the step one] inquiry often turns on whether the claims focus on the specific asserted improvement in computer capabilities or, instead, on a process that qualifies as an abstract idea for which computers are invoked merely as a tool."  The Court further noted that "[s]ince Alice, we have found software inventions to be patent-eligible where they have made non-abstract improvements to existing technological processes and computer technology."  Moreover, these improvements must be specific -- "[a]n improved result, without more stated in the claim, is not enough to confer eligibility to an otherwise abstract idea . . . [t]o be patent-eligible, the claims must recite a specific means or method that solves a problem in an existing technological process."
As indicated in the summary of the judicial exception above and in view of the teachings of the specification, the steps are drawn to analysis of sequence data.  While the instruction are stored on a medium and could be implemented on a computer, together the steps do not appear to result in significantly more than a means to compare sequences.  The judicial exception of the method as claimed can be performed by hand and in light of the previous claims to a computer medium and in light of the teaching of the specification on a computer.  In review of the instant specification the methods do not appear to require a special type of processor and can be performed on a general purpose computer. 
Response to Applicant’s arguments
Applicants argue that the claims are not directed to a judicial exception, and provides a summary of the rejection.  Noting the claims as amended to require one million reads and a summary of the remaining steps,  Applicants argue that the claimed invention cannot be performed in one’s mind, and necessarily would require automated analysis.  Applicants provide an overview of the invention highlighting the information in Fig 7 and 8, and argue that analysis of fused reads could lead to inaccurate results, and suggest that the problem would be more complicated in the analysis of one million reads.
The new claim amendments have been analyzed above, and Applicant’s arguments have been fully considered, but not found persuasive.
In review of the basis of the rejection it appears clear that the analysis steps of b-g were using the sequence data for ‘determining’, ‘identifying’ and ‘analyzing’ are abstract analysis steps for comparing sequence read data  It is acknowledged the claims have provided an initial step for “sequencing” which is an additional element and a physical step, given the guidance of the specification and art of record, this appears to be a routine and conventional step of obtaining material for sequence analysis.  Applicants argue that the data is too complex and that the method cannot be practiced in one’s mind and the advantages of automated systems in providing large amounts of information that is analyzed.  
The amendment to the claims is acknowledged that one million polynucleotides are sequenced as a first step of the claim.  While the number of reads are provided, there is no recitation of what is represented when the sequences are derived nor any specifics of the data collected and that is analyzed.  There is no size range, no specific source, or any requirement that in the context of the claim that a ‘fused read’ exists among the reads or is represented in the original material that is sequenced.  The analysis steps provide mapping/aligning the reads to a reference, and given the guidance of the specification provides comparing a stretch of 5-20 nucleotides that are aligned.  While one would appreciate that automated systems aid in the analysis of data, the alignment and assessment of read data for breakpoints does not appear to be complex as evidenced by the example of Figure 5 for 3 reads stretching over a breakpoint.  Dependent claims 25-28, 37-43, 47, 48 are directed towards a method of receiving sequence data and comparing the data to identify sequences that have a ‘breakpoint’ relative to a reference sequence set forth additional steps which are more specifically define the considerations and steps of calculating, and comparing, and do not add additional elements which result in significantly more to the claimed method for the analysis.  While the claims a final step for treatment and/or prognosis, the specification does not provide for any new treatment or diagnosis only that identified breakpoints that are correlated with such information are used, and appears to be a generic suggestion to treat if something is detected and a treatment is known.  This appears to be further instruction and an abstract idea directed to identifying a known breakpoint and disease, and treating it.  Further, in review of the evidence of record, the claims do not appear to provide for an improvement to the art and are consistent with methods used to define breakpoints and recombination events between to chromosomes (see for example Newmand et al. (Nat Med 4/2014-of record) who provide a similar analysis of cfDNA and compare it to tumor samples establishing that cfDNA represents genetic alterations that can be detected by non-invasive analysis of cfDNA using NGS methods and subsequent analysis of the read data.  Also see Gundry et al (Mutant Res 1/2012-of record) who provide sequence data analysis tools and demonstrate that data from MPS can be assessed for a variety of alterations.
As noted previously, one way to overcome a rejection for non-patent-eligible subject matter is to persuasively argue that the claimed subject matter is not directed to a judicial exception. Another way for the applicants to overcome the rejection is to persuasively argue that the claims contain elements in addition to the judicial exception that either individually or as an ordered combination are not well understood, routine, or conventional. Another way for the applicants to overcome the rejection is to persuasively argue that the claims as a whole result in an improvement to a technology. Persuasive evidence for an improvement to a technology could be a comparison of results of the claimed subject matter with results of the prior art, or arguments based on scientific reasoning that the claimed subject matter inherently results an improvement over the prior art. The applicants should show why the claims require the improvement in all embodiments. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 24-28, 37-43, 47, 48 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (2012) and Zhang et al. (2016).
Independent claim 24 is directed to a method for providing sequence reads and analyzing the reads for possible recombination events represented as the breakpoints of fusions present in ‘fused reads’.  Specifically, as amended the claims now require the step to one that they are sequenced (deleting the requirement that nucleotides are amplified) and provided at least a million reads as a first step and has broadened the claims to one additional element of sequencing, and no longer necessitates amplification prior to sequencing.  Given the amendments, a search of the relevant art identifies that HTS which produces millions of reads has been used to detect breakpoints in gene fusions.  
The dependent claims provide steps (claim 37) which comprise isolation, amplification and/or ligation steps as part of the method which can be prior or part of the sequencing.  The analysis is performed on a computer for sequencing read data  and mapping the sequence reads to identify possible ‘fused reads’ representing a breakpoint between mapped 5’ and 3’ ends of the read to a reference of two different distinct ‘genomic regions’; then analyzing the reads to determine if clusters exist that provide for the same breakpoint wherein clusters of the sets of fused reads from which the sequence matches with similar breakpoints are used to determine a gene fusion represented by the fused reads and breakpoint therein based on selection criteria.  The final step of the claims recite determining if the breakpoint is correlated to a condition or disease, the providing a guide to treatment if a correlation and treatment for the condition or disease are known.  In view of the specification collections are analyzed to determine ‘clusters’, and are generated by identifying reads that share 5’ and 3’ ends representing the two different locus (allowing for some variability of the exact breakpoint/recombination site that may be present among the reads being analyzed).  Claim 25 has the limitation that the distinct ‘genomic regions’ are present on two different chromosomes, thus representing a translocation event between chromosomes, claims 26-27 sets forth a criteria that the fused sequence data represents the most fused reads, claim 28 provides for further analysis to determine if the read data is present in duplicates and providing a master file and compressed file form.  Claims 37-39 provide for the isolation and source of the read data, and the presence of barcodes in the sequencing process that provides the read data.  Claim 48 set forth the sample represents cfDNA that is sequenced.  
	Wang et al teach that gene fusions are important genomic events in human cancer because their fusion gene products can drive the development of cancer and thus are potential prognostic tools or therapeutic targets in anti-cancer treatment. Wang et al provide methodology for the identification of fusions using NGS data.  Providing an overview of the many approaches to leverage the strengths of both sequencing technologies and computational strategies, Wang et al. review the NGS and computational features of methods for fusion gene detection.  While NGS was known, the advances in fusion gene detection from NGS data are largely attributed to the development of new computational tools. To meet the challenges of NGS data analysis, which deals with millions of short reads that makes alignment to reference genome, Wang et al teach several methods and identify gene fusions identified with the methodology providing paired end read mapping, and steps to identify reads that harbor the fusion breakpoint (see Fig 4 for example).  Similarly, Zhang et al teach that next-generation sequencing (NGS) has become the primary technology for discovering gene fusions, and that there are many computational tools that predict structural variations (SV) and gene fusions using whole genome (WGS) using INTEGRATE.  Given the guidance of both Wang and Zhang for the use of pair end reads used to map structural variants and specific examples of gene fusions associated with cancer, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to provide method steps where NGS read data for a million sequence reads were analyzed for where reads map 5’ and 3’ and to use reads that span a junction to identify breakpoints.  One having ordinary skill in the art would have been motivated to use the existing computational tools for the identification of breakpoints, and with the detail examples know the caveats of each.  Given the real world demonstration of the computational tools capability to identify gene fusions there would have been a reasonable expectation of success given the results presented in both Zhang et al and Wang et al.
	Thus, the claimed invention as a whole was clearly prima facie obvious.

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

A noted previously, the closest art of record appears to be Clarke et al. (J Mol Diag Sept 2018 –of record) and Lanman et al. (PLOS 10/16/2015-of record) which provides for the claims as filed for analyzing cfDNA for rearrangements, and demonstrating that alterations like translocations can be detected.  Based on the EFD (claim to 62/238879 filed 10/10/2015) Newmand et al. (Nat Med 4/2014-of record) provide a similar analysis of cfDNA and compare it to tumor samples establishing that cfDNA represents genetic alterations that can be detected by non-invasive analysis of cfDNA using NGS methods and subsequent analysis of the read data.  Gundry et al (Mutant Res 1/2012-of record) provides sequence data analysis tools for that demonstrate that data from MPS can be assessed for a variety of alterations.  In all, at the time of filing the presence and for the analysis of DNA for recombination events was known, and specific breakpoints were shown to be associated with specific diseases such as cancer.  Further, the methods of sequencing reads from samples using tags/barcodes for sample identification and handling were also known and routine, however reads from a sample representing clusters of breakpoints and the cluster analysis of such a sample were not demonstrated, nor routinely done to make obvious the claims as a whole given the art of record. 
                                                                                                                                                                                                 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph T Woitach whose telephone number is (571)272-0739.  The examiner can normally be reached on Mon-Fri; 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on 571 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Joseph Woitach/Primary Examiner, Art Unit 1631